
	

116 HR 36 : Combating Sexual Harassment in Science Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 36
		IN THE SENATE OF THE UNITED STATES
		July 24, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To provide for research to better understand the causes and consequences of sexual harassment
			 affecting individuals in the scientific, technical, engineering, and
			 mathematics workforce and to examine policies to reduce the prevalence and
			 negative impact of such harassment, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Combating Sexual Harassment in Science Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Research grants.
					Sec. 5. Data collection.
					Sec. 6. Responsible conduct guide.
					Sec. 7. Interagency working group.
					Sec. 8. National academies assessment.
					Sec. 9. Authorization of appropriations.
 2.FindingsCongress makes the following findings: (1)According to the report issued by the National Academies of Sciences, Engineering, and Medicine in 2018 entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine—
 (A)sexual harassment is pervasive in institutions of higher education; (B)the most common type of sexual harassment is gender harassment, which includes verbal and nonverbal behaviors that convey insulting, hostile, and degrading attitudes about members of one gender;
 (C)58 percent of individuals in the academic workplace experience sexual harassment, the second highest rate when compared to the military, the private sector, and Federal, State, and local government;
 (D)women who are members of racial or ethnic minority groups are more likely to experience sexual harassment and to feel unsafe at work than White women, White men, or men who are members of such groups;
 (E)the training for each individual who has a doctor of philosophy in the science, technology, engineering, and mathematics fields is estimated to cost approximately $500,000; and
 (F)attrition of an individual so trained results in a loss of talent and money. (2)Sexual harassment undermines career advancement for women.
 (3)According to a 2017 University of Illinois study, among astronomers and planetary scientists, 18 percent of women who are members of racial or ethnic minority groups and 12 percent of White women skipped professional events because they did not feel safe attending.
 (4)Many women report leaving employment at institutions of higher education due to sexual harassment. (5)Research shows the majority of individuals do not formally report experiences of sexual harassment due to a justified fear of retaliation or other negative professional or personal consequences.
 (6)Reporting procedures with respect to such harassment are inconsistent among Federal science agencies and have varying degrees of accessibility.
 (7)There is not adequate communication among Federal science agencies and between such agencies and grantees regarding reports of sexual harassment, which has resulted in harassers receiving Federal funding after moving to a different institution.
 3.DefinitionsIn this Act: (1)AcademiesThe term Academies means the National Academies of Sciences, Engineering, and Medicine.
 (2)DirectorThe term Director means the Director of the National Science Foundation. (3)Federal science agencyThe term Federal science agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.
 (4)Finding or determinationThe term finding or determination means the final disposition of a matter involving a violation of organizational policies and processes, to include the exhaustion of permissible appeals, or a conviction of a sexual offense in a criminal court of law.
 (5)Gender harassmentThe term gender harassment means verbal and nonverbal behaviors that convey hostility, objectification, exclusion, or second-class status about one’s gender, gender identity, gender presentation, sexual orientation, or pregnancy status.
 (6)GranteeThe term grantee means the legal entity to which a grant is awarded and that is accountable to the Federal Government for the use of the funds provided.
 (7)Grant personnelThe term grant personnel means principal investigators, co-principal investigators, postdoctoral researchers and other employees supported by a grant award, cooperative agreement, or contract under Federal law.
 (8)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (9)Sexual harassmentThe term sexual harassment means conduct that encompasses— (A)unwelcome sexual advances;
 (B)unwanted physical contact that is sexual in nature, including assault; (C)unwanted sexual attention, including sexual comments and propositions for sexual activity;
 (D)conditioning professional or educational benefits on sexual activity; and (E)retaliation for rejecting unwanted sexual attention.
 (10)StemThe term STEM means science, technology, engineering, and mathematics, including computer science. 4.Research grants (a)In generalThe Director shall establish a program to award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)—
 (1)to expand research efforts to better understand the factors contributing to, and consequences of, sexual harassment and gender harassment affecting individuals in the STEM workforce, including students and trainees; and
 (2)to examine interventions to reduce the incidence and negative consequences of such harassment. (b)Use of fundsActivities funded by a grant under this section may include—
 (1)research on the sexual harassment and gender harassment experiences of individuals in underrepresented or vulnerable groups, including racial and ethnic minority groups, disabled individuals, foreign nationals, sexual- and gender-minority individuals, and others;
 (2)development and assessment of policies, procedures, trainings, and interventions, with respect to sexual harassment and gender harassment, conflict management, and ways to foster respectful and inclusive climates;
 (3)research on approaches for remediating the negative impacts and outcomes of such harassment on individuals experiencing such harassment;
 (4)support for institutions of higher education to develop, adapt, and assess the impact of innovative, evidence-based strategies, policies, and approaches to policy implementation to prevent and address sexual harassment and gender harassment;
 (5)research on alternatives to the hierarchical and dependent relationships, including but not limited to the mentor-mentee relationship, in academia that have been shown to create higher levels of risk for sexual harassment and gender harassment; and
 (6)establishing a center for the ongoing compilation, management, and analysis of campus climate survey data.
 5.Data collectionNot later than 180 days after the date of enactment of this Act, the Director shall convene a working group composed of representatives of Federal statistical agencies—
 (1)to develop questions on sexual harassment and gender harassment in STEM departments to gather national data on the prevalence, nature, and implications of sexual harassment and gender harassment in institutions of higher education; and
 (2)to include such questions as appropriate, with sufficient protections of the privacy of respondents, in relevant surveys conducted by the National Center for Science and Engineering Statistics and other relevant entities.
			6.Responsible conduct guide
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Director shall enter into an agreement with the Academies to update the report entitled On Being a Scientist: A Guide to Responsible Conduct in Research issued by the Academies. The report, as so updated, shall include—
 (1)updated professional standards of conduct in research; (2)standards of treatment individuals can expect to receive under such updated standards of conduct;
 (3)evidence-based practices for fostering a climate intolerant of sexual harassment and gender harassment;
 (4)methods, including bystander intervention, for identifying and addressing incidents of sexual harassment and gender harassment; and
 (5)professional standards for mentorship and teaching with an emphasis on preventing sexual harassment and gender harassment.
 (b)RecommendationsIn updating the report under subsection (a), the Academies shall take into account recommendations made in the report issued by the Academies in 2018 entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine and other relevant studies and evidence.
 (c)ReportNot later than 18 months after the effective date of the contract under subsection (a), the Academies, as part of such agreement, shall submit to the Director and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the report referred to in such subsection, as updated pursuant to such subsection.
			7.Interagency working group
 (a)In generalThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish an interagency working group for the purpose of coordinating Federal science agency efforts to reduce the prevalence of sexual harassment and gender harassment involving grant personnel. The working group shall be chaired by the Director of the Office of Science and Technology Policy (or the Director’s designee) and shall include a representative from each Federal science agency with annual extramural research expenditures totaling over $1,000,000,000, a representative from the Department of Education, and a representative from the U.S. Equal Employment Opportunity Commission.
 (b)Responsibilities of working groupThe interagency working group established under subsection (a) shall coordinate Federal science agency efforts to implement the policy guidelines developed under subsection (c)(2).
 (c)Responsibilities of OSTPThe Director of the Office of Science and Technology Policy shall— (1)not later than 90 days after the date of the enactment of this Act, submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an inventory of policies, procedures, and resources dedicated to preventing and responding to reports of sexual harassment and gender harassment at Federal agencies that provide legal definitions to which institutions of higher education must comply; and
 (2)not later than 6 months after the date on which the inventory is submitted under paragraph (1)— (A)in consultation with outside stakeholders and Federal science agencies, develop a uniform set of policy guidelines for Federal science agencies; and
 (B)submit a report to the committees referred to in paragraph (1) containing such guidelines; (3)encourage and monitor efforts of Federal science agencies to develop or maintain and implement policies based on the guidelines developed under paragraph (2), including the extent to which Federal science agency policies depart from the uniform policy guidelines;
 (4)not later than 1 year after the date on which the inventory under paragraph (1) is submitted, and every 5 years thereafter, the Director of the Office of Science and Technology Policy shall report to Congress on the implementation by Federal science agencies of the policy guidelines developed under paragraph (2); and
 (5)update such policy guidelines as needed. (d)RequirementsIn developing policy guidelines under subsection (c)(2), the Director of the Office of Science and Technology Policy shall include guidelines that require—
 (1)grantees to submit to the Federal science agency or agencies from which the grantees receive funding reports relating to—
 (A)administrative action, related to an allegation against grant personnel of any sexual harassment or gender harassment, as set forth in organizational policies or codes of conduct, statutes, regulations, or executive orders, that affects the ability of grant personnel or their trainees to carry out the activities of the grant; and
 (B)findings or determinations against grant personnel of sexual harassment or gender harassment, as set forth in organizational policies or codes of conduct, statutes, regulations, or executive orders, including any findings or determinations related to reports submitted under subparagraph (A) and any disciplinary action that was taken;
 (2)the sharing, updating, and archiving of reports of sexual harassment and gender harassment from grantees submitted under paragraph (1)(B) with relevant Federal science agencies on a quarterly basis; and
 (3)to the extent practicable, ensure consistency among Federal agencies with regards to the policies and procedures for receiving reports submitted pursuant to paragraph (1), which may include the designation of a single agency to field reports so submitted.
 (e)ConsiderationsIn developing policy guidelines under subsection (c)(2), the Director of the Office of Science and Technology Policy shall consider guidelines that require or incentivize—
 (1)grantees to periodically assess their organizational climate, which may include the use of climate surveys, focus groups, or exit interviews;
 (2)grantees to publish on a publicly available internet website the results of assessments conducted pursuant to paragraph (1), disaggregated by gender and, if possible, race, ethnicity, disability status, and sexual orientation;
 (3)grantees to make public on an annual basis the number of reports of sexual harassment and gender harassment at each such institution;
 (4)grantees to regularly assess and improve policies, procedures, and interventions to reduce the prevalence of sexual harassment and gender harassment;
 (5)each grantee to demonstrate in its proposal for a grant award, cooperative agreement, or contract that a code of conduct is in place for maintaining a healthy and welcoming workplace for grant personnel and their trainees;
 (6)the diffusion of the hierarchical and dependent relationships between grant personnel and their trainees;
 (7)each grantee and Federal science agency to have in place mechanisms for the re-integration of individuals who have experienced sexual harassment and gender harassment; and
 (8)grantees to work to create a climate intolerant of sexual harassment and gender harassment. (f)Federal science agency implementationEach Federal science agency shall—
 (1)develop or maintain and implement policies with respect to sexual harassment and gender harassment that are consistent with policy guidelines under subsection (c)(2) and that protect the privacy of all parties involved in any report and investigation of sexual harassment and gender harassment, except to the extent necessary to carry out an investigation; and
 (2)broadly disseminate such policies to current and potential recipients of research grants, cooperative agreements, or contracts awarded by such agency.
 (g)FERPAThe Director of the Office of Science and Technology Policy shall ensure that such guidelines and requirements are consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974).
 (h)SunsetThe interagency working group established under subsection (a) shall terminate on the date that is 7 years after the date of the enactment of this Act.
			8.National academies assessment
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Director shall enter into an agreement with the Academies to undertake a study of the influence of sexual harassment and gender harassment in institutions of higher education on the career advancement of individuals in the STEM workforce. The study shall assess—
 (1)the state of research on sexual harassment and gender harassment in such workforce; (2)whether research demonstrates a change in the prevalence of sexual harassment and gender harassment in such workforce;
 (3)the progress made with respect to implementing recommendations promulgated in the Academies consensus study report entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine; and
 (4)where to focus future efforts with respect to decreasing sexual harassment and gender harassment in such institutions.
 9.Authorization of appropriationsThere is authorized to be appropriated to the Director to carry out this Act, $17,500,000.  Passed the House of Representatives July 23, 2019.Cheryl L. Johnson,Clerk. 